
	
		III
		110th CONGRESS
		2d Session
		S. RES. 474
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Feingold (for
			 himself, Mr. Kohl,
			 Mr. Chambliss, Mr. Domenici, Mr.
			 Casey, Mr. Kerry,
			 Mr. Sanders, Mr. Durbin, and Mr.
			 Dodd) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  providing breakfast in schools through the National School Breakfast Program
		  has a positive impact on the lives and classroom performance of low-income
		  children.
	
	
		Whereas participants in the National School Breakfast
			 Program established under section 4 of the Child Nutrition Act of 1966 (42
			 U.S.C. 1773) include public, private, elementary, middle, and high schools, as
			 well as schools in rural, suburban, and urban areas;
		Whereas access to nutrition programs such as the National
			 School Lunch Program and the National School Breakfast Program helps to create
			 a stronger learning environment for children and improves children’s
			 concentration in the classroom;
		Whereas missing breakfast and the resulting hunger has
			 been shown to harm the ability of children to learn and hinders academic
			 performance;
		Whereas students who eat a complete breakfast have been
			 shown to make fewer mistakes and to work faster in math exercises than those
			 who eat a partial breakfast;
		Whereas implementing or improving classroom breakfast
			 programs has been shown to increase breakfast consumption among eligible
			 students dramatically, doubling and in some cases tripling numbers of
			 participants in school breakfast programs, as evidenced by research in
			 Minnesota, New York, and Wisconsin;
		Whereas providing breakfast in the classroom has been
			 shown in several instances to improve attentiveness and academic performance,
			 while reducing absences, tardiness, and disciplinary referrals;
		Whereas studies suggest that eating breakfast closer to
			 the time students arrive in the classroom and take tests improves the students'
			 performance on standardized tests;
		Whereas studies show that students who skip breakfast are
			 more likely to have difficulty distinguishing among similar images, show
			 increased errors, and have slower memory recall;
		Whereas children who live in families that experience
			 hunger are likely to have lower math scores, receive more special education
			 services, and face an increased likelihood of repeating a grade;
		Whereas making breakfast widely available in different
			 venues or in a combination of venues, such as by providing breakfast in the
			 classroom, in the hallways outside classrooms, or to students as they exit
			 their school buses, has been shown to lessen the stigma of receiving free or
			 reduced-price school breakfasts, which sometimes prevents eligible students
			 from obtaining traditional breakfast in the cafeteria;
		Whereas, in fiscal year 2006, 7,700,000 students in the
			 United States consumed free or reduced-price school breakfasts provided under
			 the National School Breakfast Program;
		Whereas less than half of the low-income students who
			 participate in the National School Lunch Program also participate in the
			 National School Breakfast Program;
		Whereas almost 17,000 schools that participate in the
			 National School Lunch Program do not participate in the National School
			 Breakfast Program;
		Whereas studies suggest that children who eat breakfast
			 take in more nutrients, such as calcium, fiber, protein, and vitamins A, E, D,
			 and B–6;
		Whereas studies show that children who participate in
			 school breakfast programs eat more fruits, drink more milk, and consume less
			 saturated fat than those who do not eat breakfast; and
		Whereas children who do not eat breakfast, either in
			 school or at home, are more likely to be overweight than children who eat a
			 healthy breakfast on a daily basis: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of the National School Breakfast Program established under section 4
			 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) and the positive impact of
			 the Program on the lives of low-income children and families and on children’s
			 overall classroom performance;
			(2)expresses strong
			 support for States that have successfully implemented school breakfast programs
			 in order to alleviate hunger and improve the test scores and grades of
			 participating students;
			(3)encourages all
			 States to strengthen their school breakfast programs, provide incentives for
			 the expansion of school breakfast programs, and promote improvements in the
			 nutritional quality of breakfasts served; and
			(4)recognizes the
			 need to provide States with resources to improve the availability of adequate
			 and nutritious breakfasts.
			
